DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1- 13, drawn to an apparatus, classified in A61B17/10.
II. Claims 14- 20, drawn to a method of using an apparatus, classified in A61B17/221.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process such as a clip for attaching and securing tissue, tweezers or clamps.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their
different classification;
(b) the inventions have acquired a separate status in the art due to their
recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to
another invention.
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Korbin Blunck on 5/24/22 a provisional election was made with traverse to prosecute the invention of Group I, claims 1- 13.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 14- 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings have been received on 4/17/20 and these drawings have been objected to under 37 CFR 1.84 for the following reasons: lines, numbers and letters are not uniformly thick and well defined; and numbers and reference characters are not plain and legible for all figures. New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the reasons stated above. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
All figures in the Brief Description of the Drawings should be described individually.  As such, the description of Figs. 6A- D and Figs. 7A- C at p. 7 of 20 of the applicant’s Specification are incorrect.  See MPEP 608.01(f).
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 7 – ‘the inner cage and outer cage comprising a delivery configuration’ should be amended to - - the inner cage and the outer cage comprising a delivery configuration - - to correct an apparent typographical error.  Appropriate correction is required.  Claims 2- 13 are objected to for being dependent off of claim 1.
Claim 1 is objected to because of the following informalities:  lines 15- 16- ‘operable to tweeze at least a portion of the clot’ should be amended to - - operable to tweeze the at least a portion of the clot - - since it is clear that this limitation is referring to the previously recited “at least a portion of the clot” in line 9 of the claim.  Appropriate correction is required.  Claims 2- 13 are objected to for being dependent off of claim 1.
Claim 5 is objected to because of the following informalities:  lines 1- 3- ‘a ratio of a diameter of each pinching cell between the collapsed state and the expanded state is from approximately 1.5:1 to 4:1’ should be amended to - - a ratio of a diameter of each pinching cell between the collapsed state and a clot pinching state of the expanded state is from approximately 1.5:1 to 4:1 - - to be clear that the first term in the sentence “collapsed state,” which comes first in the ratio, is in fact larger than the second term in the sentence, which comes second in the ratio (See first paragraph of p. 5 of applicant’s Specification - - “the clot pinching state of the pinching portion”).  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  line 2- ‘operable to tweeze at least a portion of the clot’ should be amended to - - operable to tweeze the at least a portion of the clot - - since it is clear that this limitation is referring to the previously recited “at least a portion of the clot” in claim 1, line 9.  Appropriate correction is required.  Claims 9- 11 are objected to for being dependent off of claim 8.
Claim 11 is objected to because of the following informalities:  lines 2- 3- ‘operable to tweeze at least a portion of the clot’ should be amended to - - operable to tweeze the at least a portion of the clot - - since it is clear that this limitation is referring to the previously recited “at least a portion of the clot” in claim 1, line 9.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 2, 4, 6, 8 and 11- 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brady et al. (US Pub. No. 2016/0120558 A1).  Brady was cited in the IDS filed 10/02/20.

    PNG
    media_image1.png
    465
    910
    media_image1.png
    Greyscale

Regarding claim 1, Brady discloses a clot retrieval device for retrieving a clot from a blood vessel, comprising:
a caged portion comprising: 
a distal end (See Annotated Fig. 40 - - right of dashed line is approximate distal half); 
a proximal end (See Annotated Fig. 40 - - left of dashed line is approximate proximal half);
an inner cage (881) (Figs. 35, 40) comprising a network of inner struts; and 
an outer cage (1081) (Fig. 40) (P. [0581] - - Fig. 40 shows the same device 881 of fig. 35 only also including outer member 1081) comprising a network of struts, 
the inner cage (881) and outer cage (1081) comprising a delivery configuration within a microcatheter (889) (Fig. 35b) and a deployed configuration (Figs. 35a, 40) distal of the microcatheter (889) operable to retrieve at least a portion of the clot (892) (Figs. 35d, 35e); and 
a distal pinching portion (DP) (See Annotated Fig. 40 - - right of dashed line is the approximate distal half portion) located proximate the distal end of the caged portion (1081), and a proximal pinching portion (PP) (See Annotated Fig. 40 - - left of dashed line is the approximate proximal half portion) located proximate the proximal end of the caged portion (1081), each pinching portion (DP, PP) comprising at least one pinching cell (886) (Figs. 35a- 35e) comprising a collapsed state (Fig. 35b) and an expanded state (Figs. 35a, 40) distal of the microcatheter (889) operable to tweeze at least a portion of the clot (892) (See Fig. 35e) (Ps. [0563], [0568], [0570] - - cell (886) embeds and traps the clot and engages the clot, retaining a grip on the clot while it is withdrawn through the vasculature).
Regarding claim 2, Brady further discloses wherein each pinching cell (886) further comprises: 
a plurality of strut members (882, 883) (Fig. 35a) configured to actuate and pinch the clot (892) from the blood vessel between the plurality of strut members (882, 883) (P. [0563], activation cable exercises radial force to assist radial struts 882 and circumferential struts 883 of cell (886) trap and engage clot (892)).
Regarding claim 4, Brady further discloses each pinching cell (886) operable to tweeze the clot (892) on movement from the collapsed state (Fig. 35b) to a clot pinching state of the expanded state (Fig. 35e) until a portion of the clot (892) is compressed between the plurality of strut members (P. [0570] - - the cell (886) embedding itself into the clot and urging the clot into the cell (886) is considered compressing a portion of the clot (892) between the plurality of the strut members). 
Regarding claim 6, Brady further discloses each pinching cell (886) comprises a radiopaque marker (1155, 1158) (Figs. 43a- 43f) (Ps. [0090], [0584] - - added radiopaque tab 1155 and/or added radiopaque coating) disposed on the plurality of strut members (882, 883)).
Regarding claim 8, Brady further discloses wherein the inner cage (881) is a plurality of pinching cells (886) operable to tweeze at least a portion of the clot (892) (Ps. [0563], [0568], [0570] - - cell (886) embeds and traps the clot and engages the clot, retaining a grip on the clot while it is withdrawn through the vasculature).
Regarding claim 11, Brady further discloses wherein each cell of the plurality of pinching cells (886) further comprise the collapsed state (Fig. 35b) and the expanded state (Figs. 35a, 40) distal of the microcatheter (889) operable to tweeze at least a portion of the clot (892) (See Fig. 35e) (Ps. [0563], [0568], [0570] - - cell (886) embeds and traps the clot and engages the clot, retaining a grip on the clot while it is withdrawn through the vasculature).
Regarding claim 12, Brady further discloses further comprising: 
an elongated member (890) (Figs. 35a- 35e) comprising a distal end connected to a proximal end of the proximal pinching portion (893) (Fig. 35a), the elongated member (890) operable to move the clot retrieval device in a distal or proximal direction (Ps. [0563], [0570]- - shaft 890 extends from proximal end 893 and can be or distally navigated to and proximally withdrawn from the target artery/ clot).
Regarding claim 13, Brady further discloses wherein the network of struts (1081) are connected to the network of inner struts (881) (See Fig. 40) (P. [0581] - - showing outer cage (1081) network of struts connected to inner cage (881) network of inner struts connected at least via the shaft 890, or by way of the addition of outer member 1081 to the device of 881).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 7 and 9- 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US Pub. No. 2016/0120558 A1) in view of Yang (US Pat. No. 10,016,206 B1).
Regarding claim 3, Brady discloses the apparatus of claim 2, but Brady does not disclose 
(claim 3) wherein the plurality of strut members are positioned about a central strut member of the plurality of strut members, each strut member joined at common respective proximal and distal ends.
However, Yang teaches expandable cages (40’’, 140A, 140B, 240) having a strut pattern in which the struts are positioned about a central strut for engaging and removing clots in the same field of endeavor (Abstract, Col. 10, l. 11- 21), Yang further teaches
(claim 3) wherein the plurality of strut members (42’’, 142A, 142B, 242) (Figs. 4, 5A, 5B, 6) are positioned about a central strut member of the plurality of strut members (See Figs. 4, 5A, 5B, 6) (Col. 6, l. 32- 39; Col. 6, l. 43- 51), each strut member (42’’, 142A, 142B, 242) joined at common respective proximal and distal ends (48’’, 148B, 248, 30’’, 130A, 130B, 230) (Col. 7, l. 22- 34 - - ends of each cage attached with a collar; it is noted that applicant’s Fig. 6A is similar to Yang’s Figs. 5A and 5B, applicant’s Fig. 6B is similar to Yang’s Fig. 6, and applicant’s Fig. 6C is similar to Yang’s Figs. 12A- 12B).
A strut pattern in which strut members are positioned about a central strut as taught by Yang performs the same function of engaging and removing clot (Yang - - Col. 10, l. 11- 21) as the strut pattern having radial strut members and circumferential strut members disclosed by Brady (Brady - - Ps. [0563], [0568], [0570]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (strut pattern in which strut members are positioned about a central strut) for another (strut pattern having radial strut members and circumferential strut members) since the substitution would have yielded predictable results, namely, engaging and removing clot.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Regarding claims 7 and 9, Brady discloses the apparatus of claim 1 and 8 respectively, Brady further disclosing 
a first collar (885) (Fig. 35a) comprising a first collar lumen (P. [0563] - - a plurality of tubular collars each having a lumen through which activation cable is disposed as shown in Fig. 35a); and a second collar (885) (Fig. 35a - - showing a plurality of collars all identified with reference number 885) comprising a second collar lumen (P. [0563] - - a plurality of tubular collars each having a lumen through which activation cable is disposed as shown in Fig. 35a); and wherein the plurality of strut members (882, 883) connect the first collar to the second collar (See Fig. 35a).
but Brady does not disclose
(claims 7 and 9) a central strut member as claimed.
However, Yang teaches expandable cages (40’’, 140A, 140B, 240) having a strut pattern in which the struts are positioned about a central strut for engaging and removing clots in the same field of endeavor (Abstract, Col. 10, l. 11- 21), Yang further teaches
(claims 7 and 9) wherein the plurality of strut members (42’’, 142A, 142B, 242) (Figs. 4, 5A, 5B, 6) are positioned about a central strut member of the plurality of strut members (See Figs. 4, 5A, 5B, 6) (Col. 6, l. 32- 39; Col. 6, l. 43- 51), each strut member (42’’, 142A, 142B, 242) and wherein the plurality of strut members (42’’, 142A, 142B, 242) and the central strut member connect the first collar to the second collar. (Col. 7, l. 22- 34 - - ends of each cage attached with a collar; it is noted that applicant’s Fig. 6A is similar to Yang’s Figs. 5A and 5B, applicant’s Fig. 6B is similar to Yang’s Fig. 6, and applicant’s Fig. 6C is similar to Yang’s Figs. 12A- 12B).
A strut pattern in which strut members are positioned about a central strut as taught by Yang performs the same function of engaging and removing clot (Yang - - Col. 10, l. 11- 21) as the strut pattern having radial strut members and circumferential strut members disclosed by Brady (Brady - - Ps. [0563], [0568], [0570]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (strut pattern in which strut members positioned about a central struct) for another (strut pattern having radial strut members and circumferential strut members) since the substitution would have yielded predictable results, namely, engaging and removing clot.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Regarding claim 10, Brady in view of Yang discloses the apparatus of claim 9, Brady further disclosing the plurality of pinching cells (886) comprise at least one a radiopaque marker (1155, 1158) (Figs. 43a- 43f) disposed on the pinching structure (Ps. [0090], [0584] - - added radiopaque tab 1155 and/or added radiopaque coating feature disposed on the expandable structures including plurality of strut members (882, 883)).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US Pub. No. 2016/0120558 A1).
Regarding claim 5, Brady discloses the apparatus of claim 2, but Brady does not expressly disclose a ratio of a diameter of each pinching cell between the collapsed state and expanded state is from approximately 1.5:1 to 4:1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Brady to have a ratio of a diameter of each pinching cell between the collapsed state and expanded state that is from approximately 1.5:1 to 4:1 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). 
In the instant case, the device of Brady would not operate differently with the claimed diameter ratio since once the pinching cell has engaged the clot, the pinching cell will continue to stay engaged with the clot, even after the radially expanding (axially compressing) actuation cable is released and the clot pinching state of the expanded state has a smaller diameter (longer length) than the fully expanded diameter (Brady - - P. [0570] - - engaging clot with lower radial force after release of the axially compressing actuation cable is considered a reduced diameter (e.g. longer length)).  As such, the device would function appropriately having the claimed collapsed to expanded diameter ratio because the pinching cell will continue to stay engaged with the clot as it is radially compressed (or length is increased) during retraction to be small enough to avoid contacting the inner diameter of the catheter while still holding onto the clot, thereby permitting withdrawal or re-sheathing (Brady- - P. [0570] - - pinching cell retains grip on the clot while it is withdrawn through the vasculature). Further, applicant places no criticality on the range claimed, indicating simply that, “a ratio of diameters of each of the one or more pinching cells between a collapsed state and the expanded state can be from approximately 1.5:1 to 4:1.” (See paragraph seven of p. 3 of 20 of applicant’s Specification).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/           Examiner, Art Unit 3771